--------------------------------------------------------------------------------

Exhibit 10(d)
 

 
PROMISSORY NOTE


$465,000,000                                                                                                                                                                                                                                                                                                         June
__, 2008                        




FOR VALUE RECEIVED, CROSSCOUNTRY CITRUS, LLC, a Delaware limited liability
company (“Borrower” or “CCC”), promises to pay to the order of TRUNKLINE LNG
HOLDINGS LLC, a Delaware limited liability company (“Holder” or “Trunkline
LNG”), the principal sum of Four Hundred Sixty-Five Million Dollars
($465,000,000), together with interest thereon at a rate per annum equal to the
sum of  (i) the interest rate payable from time to time by Trunkline LNG to the
banks under that certain Credit Agreement, of even date herewith (the “Credit
Agreement”), among Trunkline LNG, as borrower, Panhandle Eastern Pipe Line
Company, LP and CCC, as guarantors, the financial institutions listed on the
signature pages thereof, and Bayerische Hypo-Und Vereinsbank AG, New York
Branch, as administrative agent for the banks thereunder, plus (ii) 112.5 basis
points (the “Interest Rate”).


No later than the thirtieth (30th) day after the end of each fiscal quarter of
the Borrower (with the first payment due no later than July 30, 2008), the
Borrower shall pay to Holder an amount equal to the sum of (i) accrued interest
on the principal amount from time to time outstanding hereunder calculated at
the Interest Rate plus (ii) the amount equal to the cash dividends received by
Borrower from Citrus Corp. (only to the extent of Consolidated Net Income (as
defined in the Credit Agreement) of Citrus Corp.) during such fiscal quarter
less any expenses or other liabilities of Borrower (including, without
limitation, the interest amounts required to be paid under this Note) for such
fiscal quarter plus (iii) 25% of  (a) special dividends or distributions
received by Borrower in such period less (b) any special dividends or
distributions that are required to be paid by Borrower to third parties under
indemnification or refund arrangements with such third parties during such
period, which amounts shall be deemed payments of principal hereunder; provided
however that the Borrower shall receive a credit against any payments due under
either (ii) or (iii) above in the amount of, and any payments due under either
(ii) or (iii) above shall be reduced by, the aggregate amount of voluntary
prepayments made by Borrower prior to the due date of any payments due under
(ii) or (iii) above, until such voluntary prepayments have been fully credited
for such purpose. Amounts due hereunder shall be payable by Borrower to Holder
at 5444 Westheimer Road, Houston, TX 77056, or at such other place as Holder may
designate in writing.


In the event Borrower fails to make any payment of principal or interest owing
hereunder within ten (10) days of the date when such payment is due and payable,
Borrower shall pay to Holder a late charge of two percent (2%) per annum of the
amount of such overdue payment.


The entire principal amount outstanding, and all accrued and unpaid interest,
under this Note shall be due and payable upon the earlier to occur of (i) demand
by Holder and (ii) June 29, 2012.  Upon payment or prepayment of the entire
principal amount of this Note outstanding, and all accrued interest thereon,
Holder shall surrender the original copy of this Note to Holder for
cancellation.  This Note may be prepaid at any time without premium or penalty
(other than the reimbursement by CCC of any breakage fees owed by Holder to the
lenders under the Credit Agreement).
 


 
NEWY1\8250356.2 

--------------------------------------------------------------------------------

 

Borrower expressly waives presentment, demand, protest and notice of every kind.


NOTWITHSTANDING ANY OTHER PROVISION CONTAINED IN THIS DOCUMENT TO THE CONTRARY,
THIS NOTE IS FULLY NONRECOURSE AS TO THE MEMBER OF BORROWER, AND HOLDER HEREBY
AGREES TO LOOK ONLY TO BORROWER TO DISCHARGE ALL OF ITS OBLIGATIONS UNDER THIS
NOTE.


IN NO EVENT SHALL HOLDER LOOK TO THE MEMBER OF BORROWER, ITS AFFILIATES OR ANY
ENTITY RELATED THERETO TO SATISFY THE OBLIGATIONS UNDER THIS NOTE.


If the debt hereby evidenced is not paid as it matures and is collected by suit
or attorney, it is further agreed that Borrower shall pay all court costs and
reasonable attorneys’ fee incurred by Holder in connection therewith.


THIS NOTE shall be governed by and construed in accordance with the laws of the
State of Texas, without giving effect to the principles of conflict of laws
thereof.


IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by its
authorized officer as of the date first written above.






CROSSCOUNTRY CITRUS, LLC






By:/s/ RICHARD N. MARSHALL
      Richard N. Marshall
      Senior Vice President and Chief Financial Officer
 
 
NEWY1\8250356.2